         Case 1:17-cr-00722-VSB Document 111 Filed 01/25/19 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      January 25, 2019



Via ECF
The Honorable Vernon S. Broderick
United States District Judge
Southern District of New York
United State Courthouse
40 Foley Square, Courtroom 518
New York, New York 10007

       Re:    United States v. Sayfullo Habibullaevic Saipov, S1 17 Cr. 722 (VSB)

Dear Judge Broderick:

        The Government writes in response to the Court’s January 14, 2019 order to confer and
jointly propose pretrial deadlines in the above-captioned case. The parties have begun conferring
but jointly request an additional two weeks—to February 8, 2019—to respond to the Court.

                                                      Respectfully submitted,
                                                      GEOFFREY S. BERMAN
                                                      United States Attorney


                                                by:          /s/
                                                      Andrew D. Beaty
                                                      Amanda Houle
                                                      Matthew Laroche
                                                      Assistant United States Attorneys
                                                      (212) 637-2198 / 2194 / 2420

CC: Defense Counsel (Via ECF)
